UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

SAMUEL JOSEPH GENTILE

V. Civil Case No. 8:19-CV-2482-T-27AEP
Crim Case No. 8:96-CR-00004-T-27AEP
UNITED STATES OF AMERICA

/
ORDER
BEFORE THE COURT are Petitioner Gentile’s Motion Under 28 U.S.C. § 2255 to
Vacate, Set Aside, or Correct Sentence (cv Dkt. 1), Memorandum in Support (cv Dkt. 2), and the
United States’ Response (cv Dkt. 10). Upon consideration, Gentile’s § 2255 motion is
GRANTED. His conviction on Count Six is VACATED. A new sentencing hearing on Counts
One, Four and Five will be scheduled by separate order.
Background
Gentile was convicted in May 1996, of (1) possession of a destructive device (a pipe bomb)
(Count One); (2) conspiring to use a weapon of mass destruction against a person in the United
States (Count Four); (3) attempting to damage a vehicle used in an activity affecting interstate
commerce (Count Five); and (4) using and carrying a pipe bomb during and in relation to a crime
of violence in violation of 18 U.S.C. § 924(c) (Count Six) (cr Dkt. 80). He was sentenced to 200
months imprisonment as to Counts Four & Five (concurrent); 120 months imprisonment as to
Count One (to run concurrent with Counts Four & Five); and 360 months imprisonment as to
Count Six (said term to run consecutive as to the sentences imposed in Counts One, Four & Five)
(cr Dkts. 127, 134).
Gentile’s convictions and sentences were affirmed (cr Dkt. 189); United States v. Viscome,

144 F.3d 1365 (11th Cir. 1998), cert. denied, 525 U.S: 977 (1998). His Motion to Vacate Under
28 U.S.C. § 2255 (cr Dkt. 196) was denied (cr Dkt. 213), and the Eleventh Circuit affirmed (er
Dkt. 226). He filed two more § 2255 motions which were dismissed as successive. See Gentile v.
United States, 8:13-cv-2261-T-27TBM (M.D. Fla. 2013); Gentile v. United States, 8:14-cv-531-T
(M.D. Fla. 2014).

Having received authorization from the Eleventh Circuit Court of Appeals to file a second
or successive § 2255 motion (cr Dkt. 269), Gentile moves to vacate his Section 924(c) conviction
on Count Six based on United States v. Davis, 139 8. Ct. 2319 (2019), and for a new sentencing
hearing on the remaining counts (cv. Dkts. 1, 2). The United States concedes that his convictions
on Counts One, Four, and Five no longer qualify as predicate “crimes of violence” under § 924 (c)
and therefore his conviction on Count Six should be vacated and argues Gentile should be
resentenced to time-served on the remaining counts (cv Dkt. 10 at 7).

Discussion

In Davis, the Supreme Court struck down 18 U.S.C. § 924(c)(3)’s residual clause as
unconstitutionally vague. Davis announced a new constitutional rule “because it extended Johnson
and Dimaya to a new statute and context” and “applies retroactively to criminal cases that became
final before the new substantive rule was announced.” In re Hammoud, 931 F.3d 1032, 1039 (11th
Cir. 2019) (citing Welch v. United States, 136 S. Ct. 1257, 1264-65).

Gentile contends “that his conviction and sentence under 18 U.S.C. § 924(c) violates his
constitutionally protected Due Process Rights.” (cv Dkt. 2 at 3). Specifically, he contends that “the
(3) Three criminal statutes that Petitioner was indicted under do not require as an element the use
of force language required under § 924(c)(3)(a)’s Element Clause as such count 6’s § 924(c)
Conviction and Sentence rested solely on § 924(c)(3)(b)’s Residual Clause, which has been
rendered unconstitutional under Davis.” (cv Dkt. 2 at 4). As noted, the United States concedes that

his convictions on Counts One, Four, and Five no longer qualify as predicate convictions to support
his § 924(c) conviction on Count Six. (cv Dkt. 10 at 4-7). As the United States correctly
acknowledges, “because the predicate acts related to Gentile’s section 924(c) conviction and
sentence are no longer crimes of violence, his section 924(c) conviction and sentence cannot
stand.” (Id. at 7). As a result, the United States “does not seek re-sentencing on the remaining
counts in this case and asks this Court to sentence Gentile to time-served,” followed by three years’
supervised release (Id. at 7-8). Notwithstanding, a new sentencing hearing is required on the
remaining counts. United States v. Fowler, 749 F.3d 1010, 1016-17 (11th Cir. 2014).
Conclusion

Gentile’s Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255 is
GRANTED. Accordingly, his conviction on Count Six is VACATED. A new sentencing hearing
on the remaining counts will be scheduled by separate order. Any pending motions are DENIED
as moot. The Clerk is directed to close this case.

Ge
DONE AND ORDERED this H day of February, 2020.

   

MES D. WHITTEMORE
nited States District Judge

 
 

Copies to: Petitioner, United States Attorney’s Office, United States Probation Office
